Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 04/04/2022 regarding to the application 17/096,754 filed on 11/12/2020.
Claims 1-2, 4, 6-8, 10,12-14,16, and 18 are amended. Claims 3, 5, 9, 11, 15, and 17 are deleted. Claims 1-2, 4, 6-8, 10,12-14,16, and 18 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Response to Amendment and Remark
The applicant's amendments and remarks filed on 04/04/2022 have been fully and carefully considered, with Examiner's response set forth below.
Applicant’s arguments, see (Arg. Page 12-13), with respect to “… Claims 7, 8, 10, 11, 14, 16 and 17 have been interpreted under 35 USC 112(f)… amended claims 7, 8, 10, 12, 13, 14, 16, and 18, and has deleted claims 9, 11, 15, and 17 to provide structure clarification and to overcome the rejection” have been fully considered and are persuasive.  The claims are not being interpreted under USC 112(f). 
Applicant’s arguments, see (Arg. Page 13), with respect to “… Claims 1, 7, and 13 have been rejected under 35 USC 112(b)… amended claims 1, 7, and 13 to overcome the rejection” have been fully considered and are persuasive. The rejection of USC 112(b) has been withdrawn. 
Applicant’s arguments, see (Arg. Page 13), with respect to “… Claims 1-18 have been rejected under 35 USC 101… amended claims 1-2, 4, 6-8, 10, 12-14, 16, and 18 and has cancelled 3, 5, 9, 11, 15, and 17 to overcome the rejection” have been fully considered and are persuasive.  The rejection of USC 101 has been withdrawn. 
Applicant’s arguments, see (Arg. Page 13), with respect to “… Claims 1-18 have been rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Application No. 16/558,045… the Applicant plans to submit a terminal disclaimer upon allowance of the claims” have been fully considered and are persuasive.  The rejection has been withhold in abeyance until allowability of either application can is determined with the terminal disclaimer. 
Applicant’s arguments, see (Arg. Page 13-14), with respect to “… the Applicant has amended claims 1-2, 7-8, and 13-14 and has deleted claims 3, 5, 9, 11, 15, and 17 to overcome the rejection… Claims 4, 10 and 16 have been rejected under 35 USC §103... Claims 6, 12 and 18 have been rejected under 35 USC §103...” have been fully considered and are persuasive. The rejections has been withdrawn, however, because the amendments to the claims changed the scope, the following new ground of rejection with Zhou in view of Yeh and Kumar is presented.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-8, 10,12-14,16, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, respectively, of application No. 16/558,045 (US 20200388175 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of application 16/558,045 contains every element of claim 1 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patently distinct from the later application claims and as such are unpatentable over obviousness-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claim
17/096,754
Application No. 16/558,045 (US 20200388175 A1)
2:2
2
2
4:4
4
4
6:6,7
6
6, 7
8:9
8
9
10:11
10
11
12:12,13
12
12,13
16:17
16
17
18:19,20
18
19, 20



Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhou et al. (US 20200250890 A1, “Zhou”) in view of Yeh (US 20180011971 A1, “Yeh”) and further in view of Kumar et al. (US 20180196784 A1, “Kumar”).
As to claim 1, Zhou discloses A method for creating a virtual reality environment regarding an abstract environment topic, the method comprises: (Zhou: [0019] provide a method for intelligently generating an AR augmented reality (i.e. virtual reality environment) (AR)-assisted repair guidance for one or more users to improve the technical fields and hardware repair (i.e. abstract environment topic) by utilizing AR assistance to overlay the real world with virtual material).
generating, by a computing entity, the virtual reality environment utilizing a group of object representations in accordance with interaction information for at least some of the object representations of the group of object representations, (Zhou: [0003, 0071] intelligently generating an augmented reality (AR) assisted repair guidance for a user by detecting a scan of an object on a user mobile device… aggregating a plurality of visual information associated with the objects by utilizing the CNN including three dimensional (3D) animated instructions to the user… The recognition software monitor the activity of the user and the tools used by utilizing one or more cameras associated with the user mobile device, to determine what the user is interacting with the object as compared to what the user should be interacting with in the real world). 
wherein at least some of the object representations are associated with corresponding three dimensional (3-D) physical objects, (Zhou: [0003, 0071] presenting three dimensional (3D) animated instructions to the user including an AR-assisted repair guidance for the object… what the user is interacting with the object as compared to what the user should be interacting with in the real world object).
rendering, by the computing entity, a portion of the synthetic asset to produce a set of synthetic asset video frames; (Zhou: [0030] during the informative pose clustering and aggregation, the intelligent AR-assisted repair guidance program determines the most informative camera poses where the captured video frames best distinguish multiple states of the object… automatically generated by clustering and aggregating poses that capture changes between different states… The clusters are aggregated by merging the clusters that are close to each other to minimize the total video frames (i.e. synthetic asset video frames) filtered for complete state recognition).

However, Zhou may not explicitly disclose all the aspect of the wherein the interaction information includes 3-D models and position information for the at least some of the object representations of the group of object representations,
wherein a first set of object representations of the group of object representations is associated with a first piece of information regarding the topic,
wherein a second set of object representations of the group of object representations is associated with a second piece of information regarding the topic,
wherein the generating the virtual reality environment includes: 
identifying, by the computing entity, a synthetic asset based on the first and second set of object representations,
wherein the synthetic asset belongs to the first and second sets of object representations and depicts an abstractive aspect regarding the abstract environment topic pertaining to the first and second pieces of information;
rendering, by the computing entity, another representation of the first set of object representations to produce a first remaining portion of the video frames for the virtual reality environment with regards to the first set of object representations;
rendering, by the computing entity, another representation of the second set of object representations to produce a second remaining portion of the video frames for the virtual reality environment with regards to the second set of object representations; and
Yeh discloses wherein the interaction information includes 3-D models and position information for the at least some of the object representations of the group of object representations, (Yeh: [0023] using the VR object data pieces images/audios files for establishing the virtual 3D environment… to generate a virtual situation (i.e. position information) for user interaction like with vehicles, a crowd of people, or a confined space/room).
Yeh discloses wherein a first set of object representations of the group of object representations is associated with a first piece of information regarding the topic, (Yeh: US 20180011971 A1 [0023] build the VR object with a first set of VR data pieces (i.e. objects) respectively corresponding to the test topics of the rating scales… Each VR object data piece include image files and audio files for establishing the virtual 3D environment).
Yeh discloses wherein a second set of object representations of the group of object representations is associated with a second piece of information regarding the topic, (Yeh: [0023] build the VR object with a second set of VR data pieces (i.e. objects) respectively corresponding to the training topics of the treatment items… Each VR object data piece include image files and audio files for establishing the virtual 3D environment).
Yeh discloses wherein the generating the virtual reality environment includes: 
identifying, by the computing entity, a synthetic asset based on the first and second set of object representations, (Yeh: [0006, 0023] generating a display to establish a virtual 3D environment according to the VR data piece received (i.e. identified) thereby to be perceived by a user wearing the VR headset… the VR object database is built with a first set of VR object data pieces identified respectively corresponding to the test topics of the rating scales, and a second set of VR object data pieces identified respectively corresponding to the training topics of the treatment items). 
Yeh discloses wherein the synthetic asset belongs to the first and second sets of object representations and depicts an abstractive aspect regarding the abstract environment topic pertaining to the first and second pieces of information; (Yeh: [0006, 0023] a display to establish a virtual 3D environment according to the VR data piece received… the VR object database is build with a first set of VR object data pieces identified respectively corresponding to the test topics… and a second set of VR object data pieces identified respectively corresponding to the training topics of the treatment items… combining the image and audio files for the topic).
Yeh discloses rendering, by the computing entity, another representation of the first set of object representations to produce a first remaining portion of the video frames for the virtual reality environment with regards to the first set of object representations; (Yeh: [0006, 0023] receive a VR data piece, and a display to establish (i.e. rendering) a virtual 3D environment according to the VR data piece received. The VR object database is built with a first set of VR data pieces each corresponding to one of the rating scales of a test… with the image and audio files).
Yeh discloses rendering, by the computing entity, another representation of the second set of object representations to produce a second remaining portion of the video frames for the virtual reality environment with regards to the second set of object representations; and (Yeh: [0006, 0023] receive a VR data piece, and a display to establish (i.e. rendering) a virtual 3D environment according to the VR data piece received. The VR object database is built with a second set of VR data pieces each corresponding to one of the treat items of the training topics… with the image and audio files).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Zhou and Yeh disclosing generating a virtual reality environment which are analogous art from the “same field of endeavor”, and, when Yeh's using the selected VR object data pieces images/audios files for establishing the virtual 3D environment was combined with Zhou's intelligently generating an augmented reality (AR)-assisted training guidance for a user, the claimed limitation on the wherein the interaction information includes 3-D models and position information for the at least some of the object representations of the group of object representations,
wherein a first set of object representations of the group of object representations is associated with a first piece of information regarding the topic,
wherein a second set of object representations of the group of object representations is associated with a second piece of information regarding the topic,
wherein the generating the virtual reality environment includes: 
identifying, by the computing entity, a synthetic asset based on the first and second set of object representations,
wherein the synthetic asset belongs to the first and second sets of object representations and depicts an abstractive aspect regarding the abstract environment topic pertaining to the first and second pieces of information;
rendering, by the computing entity, another representation of the first set of object representations to produce a first remaining portion of the video frames for the virtual reality environment with regards to the first set of object representations;
rendering, by the computing entity, another representation of the second set of object representations to produce a second remaining portion of the video frames for the virtual reality environment with regards to the second set of object representations would be obvious. The motivation to combine Zhou and Yeh is to provide a system for mental health clinical application with a highly immersive environment for the patient to enhance illness evaluation or treatment effects. (See Yeh [0005]).

However, Zhou in view of Yeh may not explicitly disclose all the aspects of the However, Zhou in view of Yeh may not explicitly discloses all the aspects of the selecting, by the computing entity, a subset of the set of synthetic asset video frames to produce a common portion of video frames for the virtual reality environment with regards to the first and second sets of object representations to reduce duplicative rendering;
linking, by the computing entity, the common portion, the first remaining portion, and the second remaining portion of the video frames to produce the virtual reality environment.
Kumar discloses selecting, by the computing entity, a subset of the set of synthetic asset video frames to produce a common portion of video frames for the virtual reality environment with regards to the first and second sets of object representations to reduce duplicative rendering; (Kumar: [0028, 0013] The data fetch component receives transmission of the query/topic/sub-topics (i.e. subset) additional data, selection of slide content suggestions, from the dynamic template generation component and accesses resources of the data service providers to retrieve content… including files/documents, images, audio, rich media objects… with the data fetch component to retrieve data for generation of exemplary slide content suggestions (i.e. common portion) without duplication… Dynamic content generation is an intent-based objective seeking to discern what a user is seeking to achieve and help the user complete a task to identify appropriate content of specific sub-topics with objects to include within an electronic document).
It would be obvious for one of ordinary skill in the art to combine the Kumar’s selecting the common suggestions and other sub-topics’ appropriate contents with the rich media objects for the slide-based visual presentation with Zhou and Yeh’s producing “virtual reality environment” for the claim limitation.
Kumar discloses  25linking, by the computing entity, the common portion, the first remaining portion, and the second remaining portion of the video frames to produce the virtual reality environment. (Kumar: [0004-5, 0013, 0028] the dynamically generated electronic document (slide-show) (i.e. video frames) comprises common suggestions/recommendations (i.e. common portion) for the user… dynamic update the content to be interactive including links/hyperlinks with the rich media objects …  Dynamic content generation is an intent-based objective seeking to discern what a user is seeking to achieve and help the user complete a task to identify appropriate content (i.e. remaining portion) of specific sub-topics to include within an electronic document… with the concepts selected in a simplified form and further described in the Detailed Description (i.e. remaining portion) with links/hyperlinks retrieved by the data fetch component 112.
It would be obvious for one of ordinary skill in the art to combine the Kumar’s integrating the slide-based visual presentation with common suggestions and all other sub-topics’ appropriate contents of links/hyperlinks with the rich media objects with Zhou and Yeh’s producing “virtual reality environment” for the claim limitation.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Zhou in view of Yeh and Kumar disclosing generating a visual presentation which are analogous art from the “same field of endeavor”, and, when Kumar's a topic for generation of a slide-based visual presentation with queried contents was combined with Zhou in view of Yeh's selecting VR object data pieces in the virtual 3D environment, the claimed limitation on the However, Zhou in view of Yeh may not explicitly discloses all the aspects of the 
selecting, by the computing entity, a subset of the set of synthetic asset video frames to produce a common portion of video frames for the virtual reality environment with regards to the first and second sets of object representations to reduce duplicative rendering; 
linking, by the computing entity, the common portion, the first remaining portion, and the second remaining portion of the video frames to produce the virtual reality environment would be obvious. The motivation to combine Zhou in view of Yeh and Kumar is to provide a system to improve processing efficiency for user, application and devices where document can be dynamically generated and tailored . (See Kumar [0002]).

As to claim 2, Zhou in view of Yeh and Kumar discloses The method of claim 1, wherein the identifying the synthetic asset comprises: 
identifying the abstractive aspect regarding the abstract environment topic based on the first and second pieces of information; and (Kumar: [0028] The data fetch component receives the transmission of the query for the topic with additional data from the dynamic template generation component and accesses resources of the data service provides to retrieve the contents based on the selection of slide contents suggestion, e.g., "Economics", “Terminology”, “Charging”, "History", "Batteries", “Environment” aspects information… these are the abstractive aspects of the topic for the "Electric car" shown in FIG. 3B).5
generating the synthetic asset to represent the first and second set of object representations in accordance with the abstractive aspect regarding the abstract environment topic. (Kumar: [0028-0031] dynamically create an electronic document for slide-based visual presentation… for the one or more sub-topics with content retrieved from exemplary data service providers… with bullet-points slides for the objects in FIG. 3C).
Regarding claims 7-8, and 13-14, these claims recite the device/computer readable memory performed by the method of claims 1-2, respectively; therefore, the same rationale of rejection is applicable.

Claims 4, 10, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhou in view of Yeh and Kumar and in view of Diesel et al. (US 20050188311 A1, “Diesel”).
As to claim 4, Zhou in view of Yeh and Kumar discloses The method of claim 1, wherein the linking the common portion, the first remaining portion, and the second remaining portion of the video frames to produce the virtual reality environment comprises: 
generating index information for the first and second remaining portion of the video frames to indicate sharing of the synthetic asset; and (Kumar: [0028, 0068] the retrieved contents are refined (e.g. re-searched/filtered) by a user to produce a Refine Topic (i.e. remaining portion)… dynamically generates an electronic document by an exemplary application/service… stored using a directory service for enabling data utilization by reference for sharing with different devices through network. The directory service provides reference (i.e. index) for easy sharing).
However, Zhou in view of Yeh and Kumar may not explicitly disclose all the aspects of the facilitating storage of the index information and common portion, the first remaining portion, and the second remaining portion of the video frames in a learning assets database to enable subsequent utilization of the virtual reality environment.
 Diesel discloses facilitating storage of the index information and common portion, the first remaining portion, and the second remaining portion of the video frames in a learning assets database to enable subsequent utilization of the virtual reality environment. (Diesel: [0011, 0081-0085, 0166] organizing electronic content used in a presentation with reusable portions associated with a tier, such as novice, introductory, intermediate, or advanced… imports the course project from master content and course structure data (i.e. learning objects) to the common files database).
It would be obvious for one of ordinary skill in the art to combine the Diesel’s organizing electronic content used in a presentation with reusable portions indexed in the common files database with Zhou and Yeh’s producing “virtual reality environment” for the claim limitation.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Zhou in view of Yeh and Kumar and Diesel disclosing learning tool which are analogous art from the “same field of endeavor”, and, when Diesel's index file in the database authoring environment was combined with Zhou in view of Yeh and Kumar's generating the visual presentation with rich media contents, the claimed limitation on the
facilitating storage of the index information and the first and second learning objects in a learning assets database to enable subsequent utilization of the multi-disciplined learning tool would be obvious. The motivation to combine Zhou in view of Yeh and Kumar and Diesel is to provide the reusable content via database with the more versatile, comprehensive and cost effective solutions for the training. (See Diesel [0003]).
Regarding claims 10 and 16, these claims recite the device/computer readable memory performed by the method of claims 4; therefore, the same rationale of rejection is applicable.

Claims 6, 12, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhou in view of Yeh and Kumar and further in view of Dolsma et al. (US 20180232567 A1, “Dolsma”).
As to claim 6, Zhou in view of Yeh and Kumar discloses The method of claim 1 further comprises one or more of:
Zhou in view of Yeh and Kumar may not explicitly discloses all the aspects of the outputting a representation of the synthetic asset as instructor output information;
receiving instructor input information in response to the instructor output information; and
interpreting the instructor input information to produce at least some of the group of object representation.
Dolsma discloses outputting a representation of the synthetic asset as instructor output information; (Dolsma: [0015] once the corresponding Task items for the learning traits of the student subject are selected, the necessary lecture content materials (i.e. synthetic asset) are pulled from the Domain Knowledge, and send to the system's communication module for delivery presentation in the system's communication module user interface… as teacher/trainer (i.e. instructor) output an initial assessment of student subject).
Dolsma discloses receiving instructor input information in response to the instructor output information; and (Dolsma: [0015] in response to the Student Model shows anomalies in the sensor data compared to a known historical context and exhibits significant lower learning progress, the system raises a warning notice to the teacher/trainer and provides (i.e. receiving) more detailed information on common markers of disorders).
Dolsma discloses interpreting the instructor input information to produce at least some of the group of object representation. (Dolsma: [0037-38] using SVG based animations... annotating (i.e. interpreting) with text messages, e.g. displayed in a balloon next to the animation, ... are generated by and received from the trainer module of the system and produce the subject’s responses to the pedagogical agent are received for estimating the subject's affective state).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Zhou in view of Yeh and Kumar and Dolsma disclosing the presentation tool for training which are analogous art from the “same field of endeavor”, and, when Dolsma's presenting the lecture content materials and providing more detail with text message was combined with Zhou in view of Yeh and Kumar's generating the visual presentation with rich media contents, the claimed limitation on the outputting a representation of the synthetic asset as instructor output information;
receiving instructor input information in response to the instructor output information; and
interpreting the instructor input information to produce at least some of the group of object representation would be obvious. The motivation to combine Zhou in view of Yeh and Kumar and Dolsma is to provide a method for delivering the educational programs and training relates the customization of tests and assessment of learning progress through the use of emotion detection and analysis by reducing effecting teaching time. (See Dolsma [0002, 0005])
Regarding claims 12 and 18, these claims recite the device/computer readable memory performed by the method of claims 6; therefore, the same rationale of rejection is applicable.

                                   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/ARIEL MERCADO/Primary Examiner, Art Unit 2176